Citation Nr: 0416362	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-17 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether a timely substantive appeal was filed from an August 
2000 rating decision denying claims of entitlement to a 
compensable rating for defective hearing in the left ear and 
to a rating in excess of 10 percent for tinnitus.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that found that the veteran had not filed a timely 
substantive appeal from an August 2000 rating decision 
continuing previously assigned evaluations for defective 
hearing in the left ear and tinnitus.  

In January 2004, the veteran gave sworn testimony before the 
undersigned Veterans Law Judge in Washington, D.C.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  A rating decision dated in August 2000 denied the 
veteran's claims of entitlement to a compensable rating for 
defective hearing in the left ear and to a rating in excess 
of 10 percent for tinnitus.  The veteran was informed of the 
determination and of his appellate rights in correspondence 
dated later in August 2000.  

2.  The veteran disagreed with the foregoing decision, and a 
statement of the case was issued to the veteran and his 
representative in May 2001.  A timely and adequate 
substantive appeal of the August 2000 rating decision was not 
thereafter received.  



CONCLUSION OF LAW

A timely substantive appeal was not filed from the August 
2000 denial of claims of entitlement to a compensable rating 
for defective hearing in the left ear and to a rating in 
excess of 10 percent for tinnitus.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO was of the opinion that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, did 
not apply to this appeal, presumably because it was felt to 
involve primarily a legal rather than an evidentiary 
question.  This appeal does indeed turn on an application of 
the law to the facts, which are not really disputed.  Where 
the law and not the underlying facts or development of the 
facts is dispositive, the VCAA can have no effect.  Manning 
v. Principi, 16 Vet. App. 534, 542-43 (2002), and cases cited 
therein.  

The record shows that a rating decision dated in August 2000 
denied the veteran's claims of entitlement to a compensable 
rating for defective hearing in the left ear and to a rating 
in excess of 10 percent for tinnitus.  The veteran was 
informed of the determination and of his appellate rights in 
correspondence dated later the same month.  In September 
2000, he disagreed with the RO's determination, and a 
statement of the case was accordingly issued to him and his 
representative on May 21, 2001.  The veteran himself did not 
submit a substantive appeal of the August 2000 denial of 
benefits.  Rather, in May 2002, he submitted to the Board 
what he captioned a "Notice of Disagreement" with the RO's 
disposition of the defective hearing and tinnitus claims.  
The RO found in May 2002 that the "Notice of Disagreement" 
could not be construed as a substantive appeal because it was 
not timely filed.  

The veteran contends that he did not have 60 days from 
issuance of the statement of the case in May 2001 in which to 
perfect his appeal; he argues, rather, that he had a year 
from the notification of the underlying decision denying his 
claims in which to appeal.  That is, he had until August 16, 
2001, to file a substantive appeal with respect to his 
defective hearing and tinnitus claims.  The RO acknowledged 
as much in its decision finding his substantive appeal 
untimely.  In May 2002, the RO notified the veteran that his 
substantive appeal had to have been received in the RO by 
August 16, 2001.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.302(b).  Although the RO's letter dated in May 2001 
forwarding the statement of the case did not mention a 60-day 
period within which to file a substantive appeal, the 
instructions for completing the VA Form 9 that was included 
with the statement of the case did contain such information, 
including the fact that the veteran had the remainder of the 
year from the date of notification of the determination being 
appealed in which to file a substantive appeal.  

A determination on a claim by the RO of which the veteran is 
properly notified is final if an appeal is not perfected as 
prescribed in 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 
(2003).  See Rowell v. Principi, 4 Vet. App. 9, 17 (1993); 
Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  See also 
Roy v. Brown, 5 Vet. App. 554, 556 (1993) (time period for 
filing substantive appeal can be extended for good cause 
shown, but only if a request for extension is made prior to 
the expiration of the time limit for filing the substantive 
appeal, citing 38 C.F.R. § 20.303).  

The record shows that the veteran's representative filed a 
statement dated May 18, 2001, that read: "As the veteran[']s 
Service Representative I am requesting that you please take 
action on the veteran[']s claim for benefits based on the 
information of record.  We do not have additional evidence to 
submit at this time."  The statement does not contain a date 
stamp showing its date of receipt, and it is unclear to what 
claim for benefits it pertains.  The representative's 
statement is set forth on a VA Form 21-4138.  At the bottom 
of the page, there is a legend that states "TOTAL P. 01."  
This suggests that the statement was faxed to the RO.  
Although it is not clear when this might have occurred, May 
18, 2001, was a Friday, and it is reasonable to assume that 
the document would have been faxed on that day before the 
start of the weekend.  The record shows that the statement of 
the case was signed on May 16, 2001, and issued to the 
veteran and his representative on May 21, 2001.  (VACOLS was 
updated on May 18, 2001, to reflect creation of the statement 
of the case.)  

By statute, questions as to the timeliness or adequacy of a 
substantive appeal are determined by the Board.  38 U.S.C.A. 
§ 7105(d)(3).  See 38 C.F.R. § 20.101(d) (2003).  The 
representative's statement on VA Form 21-4138 was not 
considered a substantive appeal by the RO.  Moreover, the law 
establishes a sequence that must be followed in order to 
perfect an appeal from the denial of VA benefits.  See 
Bernard v. Brown, 4 Vet. App. 384, 390 (1993) (38 U.S.C.A. § 
7105 "establishes a series of very specific, sequential, 
procedural steps that must be carried out by a claimant and 
the RO or other 'agency of original jurisdiction' (citation 
omitted) before a claimant may secure 'appellate review' by 
the BVA").  

The governing statute specifically provides that - 

Appellate review will be initiated by a 
notice of disagreement and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.  

38 U.S.C.A. § 7105(a) (emphasis added).  Section 7105(d)(3) 
provides that the statement of the case will be submitted to 
the claimant and to the claimant's representative, if there 
is one, and that the claimant "will be afforded a period of 
sixty days from the date the statement of the case is mailed 
to file the formal appeal."  (Emphasis added.)  The record 
indicates that the statement of the case was mailed three 
days after the date of the VA Form 21-4138 submitted by the 
veteran's representative and therefore could not have been a 
substantive appeal as contemplated by the statute providing 
for appellate review.  Although 38 C.F.R. § 20.302(b) 
provides that the date of mailing of the statement of the 
case is presumed to be "the same as the date of the 
Statement of the Case" for purposes of determining whether a 
timely appeal has been filed, this appears to be a reference 
to the date that appears on the cover letter forwarding the 
statement of the case and not to the date that the enclosed 
document is created or signed.  In effect, the statement of 
the case has no legal existence until it is mailed to the 
claimant.  

Even if the VA Form 21-4138 were determined to be a 
substantive appeal that was filed in the proper sequence 
provided by law, there remains for consideration whether it 
was an adequate substantive appeal.  Although the Board will 
liberally construe arguments in a substantive appeal for the 
purpose of determining whether they raise issues on appeal, 
38 C.F.R. § 20.202, the controlling statute provides that the 
substantive appeal should "set out specific allegations of 
error of fact or law, such allegations related to specific 
items in the statement of the case.  The benefits sought on 
appeal must be clearly identified."  38 U.S.C.A. § 
7105(d)(3).  The VA Form 21-4138 of May 18, 2001, did not set 
out specific allegations of error of fact or law keyed to the 
specific items in the statement of the case, nor did it 
clearly identify the benefits sought on appeal.  There is 
simply no indication that the representative intended the VA 
Form 21-4138 to constitute a substantive appeal of the August 
2000 rating determination.  The Board therefore finds that 
the VA Form 21-4138 dated in May 2001 did not constitute a 
timely filed and adequate substantive appeal of the August 
2000 denial of claims of entitlement to a compensable rating 
for defective hearing in the left ear and to a rating in 
excess of 10 percent for tinnitus.  

The only other document received prior to May 2002 was a 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, which 
was filed in late May 2001 and was denied a year later.  This 
was a claim for benefits, which was filed on VA Form 21-8940.  
VA Form 21-8940 is captioned "Veteran's Application for 
Increased Compensation Based on Unemployability" and thus 
did not constitute a substantive appeal with respect to the 
other claims.  Neither the representative's May 2001 
statement nor the VA Form 21-8940 make any specific reference 
to the claims addressed in the August 2000 rating decision.  

In his substantive appeal, received in May 2003, the veteran 
essentially contended that he had one year in which to file 
his appeal under the provisions of 38 U.S.C.A. § 5103(b) 
(West 2002).  That statute provides that a claimant has one 
year from the date that he is notified by VA of the 
information or evidence necessary to substantiate his claim.  
As it does not appear that the veteran was provided with a 
notice pursuant to the VCAA of the information and evidence 
necessary to substantiate his claims, this amounts to the 
argument that the time limit for filing a substantive appeal 
was thereby tolled.  

However, the one-year time limit contained in section 5103(b) 
pertains to the time limit for filing evidence or argument 
with respect to pending claims; it does not extend the time 
limit for perfecting an appeal from the denial of those 
claims.  See VAOPGCPREC 8-2003 (VCAA's legislative history 
"indicates that Congress intended the new law to improve the 
efficiency of the appeal process") (emphasis added).  The 
filing of a timely substantive appeal is necessary to confer 
jurisdiction on the Board to act on an appeal.  See Bernard 
v. Brown, 4 Vet. App. at 391.  Except in a situation not 
relevant here, the filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination 38 C.F.R. § 20.304 (2003).  

The veteran testified that he never received the cover letter 
dated May 21, 2001, forwarding the statement of the case or 
the VA Form 9 that the letter indicated was enclosed.  The 
Board notes, however, that the statement of the case and its 
cover letter were sent to the veteran's latest address of 
record precisely as it was recorded in a report of contact 
with the veteran in March 2000.  See 38 C.F.R. §§ 3.1(q), 
19.30(a) (2003).  This was the same address that the veteran 
recorded as his return address on the envelope in which he 
mailed his notice of disagreement received in September 2000 
(and on the envelope in which he mailed his substantive 
appeal received in May 2003).  It is also precisely reflected 
on a report of contact with the veteran later in September 
2000.  There is no indication in the file that the documents 
were returned by the United States Postal Service.  

The Board concludes that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable and that it is therefore presumed that the RO 
properly mailed the statement of the case and the cover 
letter forwarding the statement of the case and that a VA 
Form 9 was included therein.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 (Fed. 
Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary").  See McCullough v. Principi, 15 Vet. App. 
272, 275 (2001) (per curiam order) (appellant's assertion 
that she did not recall receiving notice from originating 
agency that she had 180 days to request waiver of recovery of 
overpayment of death pension was not "clear evidence to the 
contrary" to rebut presumption that notice was properly 
mailed to her); YT v. Brown, 9 Vet. App. 195, 199 (1996) (the 
appellant's statement that she did not receive the November 
1990 Statement of the Case is not the "clear evidence to the 
contrary" that is required to rebut the presumption of 
regularity that the notice was sent); Mason v. Brown, 8 Vet. 
App. 44, 55 (1995) ("appellant's statement of nonreceipt, 
standing alone, is not the type of 'clear evidence to the 
contrary' which is sufficient to rebut the presumption").  
See also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 
2000) ("Government officials are presumed to carry out their 
duties in good faith and proof to the contrary must be almost 
irrefragable to overcome that presumption").  The 
presumption is of course rebuttable, but not on the showing 
made here.  The Board observes that the zip code was 
correctly reflected on the May 2001 cover letter forwarding 
the statement of the case to the veteran.  See Crain v. 
Principi, 17 Vet. App. 182, 189 (2003) (holding that an 
incorrect zip code on a VA mailing is clear evidence to rebut 
the presumption of regularity).  

As a timely and adequate substantive appeal of the August 
2000 rating decision denying claims of entitlement to a 
compensable rating for defective hearing in the left ear and 
a rating in excess of 10 percent for tinnitus was not 
received, the appeal must be denied.  The evidence is not so 
evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).  


ORDER

A substantive appeal was not timely filed from the August 
2000 denial of claims of entitlement to a compensable rating 
for defective hearing in the left ear and to a rating in 
excess of 10 percent for tinnitus.  The appeal is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



